  Case 18-31198        Doc 60       Filed 06/12/19      Entered 06/13/19 08:30:34            Page 1 of 2
                                                                                                         0Lft1.t;1
                                 UNITED STATES BANKRUPTCY COURT                                        -:tf2.31J7J~
                                     DISTRICT OF CONNECTICUT
                                       NEW HAVEN DIVISION




                       Debtor(s).




                             REPORT OF SMALL/UNCLAIMED DIVIDENDS


        The undersigned trustee reports:

                The dividend(s) payable to the creditor(s) listed in Exhibit A hereto is (are) in an amount less than
                that Specified in Bankruptcy Rule 3010.

                More than ninety (90) days have passed since the final distribution. I have made a reasonable
                effort to locate those creditors who did not cash their checks within 90 days or whose checks were
                returned undeliverable. The dividend(s) payable to the creditor(s) listed in Exhibit A hereto
                remain unclaimed.

        Pursuant to Bankruptcy Rule 3010 or 3011, as applicable, and 11 U.S.C. §347(a), the undersigned trustee
remits herewith a check in the total amount shown on Exhibit A for deposit into the United States Treasury,
pursuant to chapter 129 of title 28.


DATED:June 12, 2019




                                                                  Isl Roberta Napolitano, Trustee
                                                                  Roberta Napolitano, Trustee tr083 78
                                                                  Chapter 13 Standing Trustee
                                                                  (860) 278-9410 tele
                                                                  (860) 527-6185 fax
                                                                  e-mail: rnapolitano@ch13rn.com
 Case 18-31198   Doc 60   Filed 06/12/19   Entered 06/13/19 08:30:34   Page 2 of 2


                                      EXHIBIT A

Case Name:  CHRISTOPHER ZIELER
CaseNumber: 1831198

Creditor                               Claim      Distrib.       Small        Unclaimed
Name and Address                      Number      Amount        Dividend      Dividend
CHRISTOPHER ZIELER                      899                                  $3,418.53
198 NORTH MOODUS ROAD
MOODUS, CT 06469
